IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs December 09, 2014

                   STATE OF TENNESSEE v. JOHN TALLEY

               Appeal from the Criminal Court for Hamilton County
      No. 159257, 159258, 164952, 164953, 164955   Barry A. Steelman, Judge




               No. E2014-01313-CCA-R3-CD - Filed December 26, 2014


T HOMAS T. W OODALL, P.J., concurring in results.

       I concur in results only, and I write separately in order to express my disagreement
with the statement in the lead opinion by Judge Easter that if the sentences have been fully
served, “the controversy is moot.” I respectfully submit that this conclusion is erroneous.

        Rule 36.1 was promulgated and adopted by the Tennessee Supreme Court in an order
filed December 18, 2012, and Rule 36.1 was subsequently “ratified and approved [by the
Tennessee General Assembly] by House Resolution 33 and Senate Resolution 11.”
Compiler’s Notes, Tenn. R. Crim. P. 36.1. This rule, authored by our supreme court and
ratified and approved by the Tennessee General Assembly, begins with the following clear
and unambiguous words:

        Either the defendant or the state may, at any time, seek correction of an
        illegal sentence by filing a motion to correct an illegal sentence in the trial
        court in which the judgment of conviction was entered.

Tenn. R. Crim. P. 36.1(a) (emphasis added).

        To me “at any time” means what it says, whether before or after sentences have been
fully served. If our supreme court had intended for Rule 36.1 relief to not be available when
the challenged sentences have been fully served, that specification would have been clearly
stated. If the General Assembly had desired the restriction in the rule, one or both houses of
the General Assembly would have refused to ratify and approve Rule 36.1 as it is written.

        It is my respectful opinion that even if (1) I disagree with some or all of Rule 36.1’s
provisions, and (2) I believe the consequences of the rule can ultimately and unfairly lead to
trial courts in Tennessee vacating decades’ old convictions, as a judge on an intermediate
appellate court I must apply the plain meaning of Rule 36.1. Accordingly, I respectfully
concur only to the extent the judgment is reversed and the case is remanded for proceedings
in accordance with my understanding of the wording in Rule 36.1.

       Judge Glenn also concurs in results only and joins with me in this separate opinion.


                                          _______________________________________
                                          THOMAS T. WOODALL, PRESIDING JUDGE




                                            -2-